Citation Nr: 0942312	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  02-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder, claimed as bipolar disorder, and if so 
whether service connection is warranted.  

2.  Entitlement to a compensable rating for a right knee 
disability prior to February 8, 2006 and to a higher rating 
than 10 percent thereafter.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

4.  Entitlement to an increased (compensable) rating for 
right thumb disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 
1965, and from July 1970 to December 1979.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
denied service connection for shoulder disability, neck and 
back disorders, a left knee condition and a bipolar disorder.  
Those rating determinations also denied increased ratings for 
a right thumb disorder, bilateral hearing loss, and a rating 
in excess of 10 percent for right knee disability.

This case was remanded by a decision of the Board dated in 
December 2003.  In November 2007, the Board denied the issues 
of entitlement to service connection for a shoulder 
disability, neck and back disorders, and a left knee 
condition.  The issues of entitlement to service connection 
for a bipolar disorder, and increased ratings for service-
connected right knee disability, a right thumb disorder and 
bilateral hearing loss were remanded for further development.  
The case has been returned to the Board and is ready for 
further review.  

The issues of entitlement to service connection for bipolar 
disorder and entitlement to an increased rating a right thumb 
disorder are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In August 1980, the RO denied service connection for a 
nervous disorder.  The Veteran was informed of the denial in 
September 1980, and he did not disagree with the decision. 

2.  Additional evidence associated with the claims file since 
the RO's August 1980 decision was not previously before 
agency decision makers; the evidence relates to an 
unestablished fact that, when considered with all the 
evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for a nervous 
disorder.  

3.  The evidence of record indicates that prior to February 
8, 2006, the Veteran's right knee disability is manifested by 
complaints of pain and weakness.  X-ray evidence indicates no 
bony or joint abnormalities of the Veteran's right knee, and 
there is no instability shown.  Motion of the right knee is 
from 0 to 140 without pain. 

4.  The evidence of record indicates that since February 8, 
2006 the Veteran's right knee disability is manifested by 
complaints of pain, X-ray evidence of  arthritis and 
limitation of motion with pain on motion;  however there is 
no evidence of flexion limited to 30 degrees  or extension 
limited to 15 degrees and no showing of recurrent subluxation 
or lateral instability.  

5.  The Veteran exhibits no more than Level II hearing in his 
right ear and no more than Level I in his left ear.


CONCLUSIONS OF LAW

1.  The August 1980 RO decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  Since the August 1980 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a nervous disorder 
claimed as bipolar disorder have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  Prior to February 8, 2006, the criteria for a compensable 
disability rating for the Veteran's service-connected right 
knee disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009).  

4.  From February 8, 2006 forward, the criteria for an 
increased disability rating in excess of the currently 
assigned 10 percent for the Veteran's service-connected right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).  

5.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA 
and VII (Diagnostic Code 6100) and § 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007

As to the increased rating claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States  
Court of Appeals for Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 
In letters dated in July 2001, April 2002, July 2003, March 
2004, and January 2008, satisfied the duty to notify 
provisions, including notice of the degree of disability.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  An August 2007 letter and a January 
2008 letter provided notice of the manner in which VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v.  Nicholson, 19 Vet. App. 473 (2006).  Although notice  was  
not sent prior to the initial rating action, this  was not 
prejudicial to him, since he was subsequently  provided 
adequate notice, he was provided ample time to  respond with 
additional argument and evidence, the claim was   were 
readjudicated and an additional supplemental statement  of 
the case was provided to the Veteran in July 2009.  See  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).   

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board which complied with he 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his increased 
rating claims, as well as the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records Social Security Administration 
(SSA) records and private treatment records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his increased rating claims.  See 38 C.F.R. § 
3.159(c)(4) (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159 (c)(4) (2009). when VA undertakes to 
provide a VA examination, it must ensure that the examination 
or opinion is adequate.  Barr v.  Nicholson, 21 Vet. App. 
303, 312 (2007).  In this case, the  Board acknowledges that 
although the September 2001 VA  examination contains a 
thorough audiological examination,  including both audiogram 
testing and speech recognition  testing using Maryland CNC 
tests, the examination does not  address the functional 
effects of the Veteran's hearing loss,  as contemplated by 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See 
also 38 C.F.R. § 4.10 (2009).  The Board concludes, however, 
that there is no need to remand this case to provide another 
VA examination.  In that connection, the Board notes first 
that an examination was scheduled for him, and he has failed 
to report without explanation.    

In addition, the Board notes that there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected bilateral 
hearing loss since he was last examined.  38 C.F.R.  § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95 (April 7, 1995). The Board notes that corresponding to 
VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that "[t]he duty to assist is not always 
a one-way street").  VA's duty must be understood as a duty 
to assist the Veteran in developing his claim, rather than a 
duty on the part of VA to develop the entire claim with the 
Veteran performing a passive role.  Turk v. Peake, 21 Vet. 
App. 565, 568 (2008).  In this instance, the Veteran failed 
to attend the examination scheduled to aid in the development 
of his claim.  The Board thus finds that the 2001 examination 
is an adequate basis upon which to base a decision.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to the new and material evidence claim, there is no 
prejudice to the Veteran in deciding the claim at this time.  
VA has satisfied its duty to notify and assist to the extent 
necessary to allow for a grant of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

New and Material Evidence 

The Veteran's initial claim for service connection for a 
nervous disorder was denied in an August 1980 rating 
decision.  The Veteran was notified of the decision in 
September 1980 and he did not appeal.  The decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.  The Veteran seeks to reopen his 
claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as is the case in this instance, Title 38 Code of 
Federal Regulations, Section 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  In determining whether new and 
material evidence has been received, VA must initially decide 
whether evidence associated with the claims file since the 
last prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
October 1993 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In the August 1980 rating decision, the RO considered the 
Veteran's service treatment records, which showed that on 
separation examination in March 1965 from his first period of 
active duty, it was noted that he had attempted suicide by an 
overdose of pills three weeks before.  It was recorded that 
he had been evaluated by a psychiatrist at that station for 
insomnia and nervousness, but the report of such is not of 
record.  Subsequent service medical records indicated that 
the appellant sought assistance for excessive alcohol intake 
for which he was admitted between December 1972 and March 
1973.  It was noted that he had seen a civilian doctor 
between 1967 and 1968 who had diagnosed depression.  It was 
reported that he was receiving help from a psychologist and 
had continued to do so during the entire course of treatment.  
The Veteran was prescribed Antabuse upon discharge from 
hospitalization.  Impressions of alcoholism and immature 
personality were rendered. The Veteran was re-admitted 
between April and June 1974 for alcohol abuse.  His 
psychiatric status was evaluated as normal on service 
discharge examination report dated in October 1979.  No 
psychiatric disease was found on post service VA examination 
in March 1980.  The claim was denied because the RO 
determined that there was no current showing of a psychiatric 
disorder.   

The Veteran now attempts to reopen his claim.  Evidence added 
to the record since the August 1980 denial includes private 
records which diagnosed bipolar disorder and VA outpatient 
treatment records which show diagnoses of bipolar disorder as 
well as VA examination reports of February 2006 and of May 
2009 also diagnosed bipolar disorder.  The newly submitted 
evidence is new and material since it relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
a current disability, and it creates a reasonable possibility 
of substantiating the claim.  

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

A Right Knee Disorder

Until February 2006, the Veteran's right knee disorder was 
rated under DC 5257.  Since that time, the Veteran's right 
knee disorder is rated under Diagnostic Code 5010-5160.  

DC 5257 provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of  
leg flexion, Diagnostic Code 5260 allows a zero percent  
rating for flexion limited to 60 degrees, 10 percent for  
flexion limited to 45 degrees, 20 percent for flexion limited  
to 30 degrees, and a maximum of 30 percent for flexion  
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint under Diagnostic 
Code 5003-5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. Id. However, the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion or the tibia and fibula with slight knee or 
ankle disability, while a 20 percent rating is warranted for 
moderate knee or ankle disability.  

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App.  
80, 85 (1997).  

The Evidence

The Veteran seeks a compensable evaluation for his service-
connected right knee disorder prior to February 2009 and a 
higher rating beyond 10 percent thereafter.  His disorder is 
currently rated under DC 5260.  

The Board has reviewed all of the evidence of record, 
including VA outpatient treatment records dated from 1992 to 
2009, SSA records, and private treatment records.  As they 
relate to the right knee, there are complaints of pain.  

On VA QTC examination in September 2001, examination showed a 
linear scar 5 cm long and 7mm wide over the right knee caused 
by the Veteran's inservice injury.  There was no underlying 
tissue loss. disfigurement, keloid formation or limitation of 
function.  Posture and gait of the Veteran were normal.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness of the right knee.  
Flexion was to 140 degrees without pain and extension was to 
0 degrees without pain.  The Drawer and McMurrays tests were 
negative.  X-rays were normal. 

The Veteran was examined by VA in February 2006.  He reported 
having knee pain sometimes exacerbated by walking or climbing 
stairs.  He stated that he used to wear a brace but no more 
and did not use a cane.  There was no swelling, stiffness or 
giving out of the knee.  He reported being able to do all 
activities of daily living and carry on despite flare-ups and 
repetitive use.  Examination showed crepitance with range of 
motion, and range of motion was from 0 to 120 degrees.  Pain 
on flexion began at 100 degrees.  There was no fatigue, 
weakness, lack of endurance or incoordination with repetitive 
use or flare-ups.   McMurrys and drawer signs and other 
ligaments of the knee were noted to be stable.  The examiner 
reported that the knee is a stable joint.  X-rays were noted 
to show arthritic changes.  The finding was, degenerative 
joint disease of the right knee that occurs with at least 
mild functional loss secondary to pain.  

The Veteran was examined by VA in July 2009.  He complained 
of the right knee giving way, pain, and stiffness.  He denied 
instability, weakness, and incoordination.  It was noted that 
there were no flare-ups of the disease.  Examination of the 
knee showed an old well healed "L" shaped scar measuring 
5.5 cm. on the lateral aspect of the knee.  There was no 
swelling, edema, or effusion and no weakness or instability.  
There was no crepitus and McMurrays, Lachmans and Drawer 
tests were negative.  Motion was from 0 to 110 degrees 
without pain and with pain to 130 degrees of flexion.  The 
finding was, mild degenerative joint disease of the right 
knee with mild loss of function.  

Analysis 

The Veteran in essence contends that his service-connected 
right knee disability warrants a disability rating in excess 
of the currently-assigned 10 percent and prior to February 
2006 in excess of a noncompensable evaluation. 

Prior to February 8, 2006, the Veteran's right knee 
disability was manifested primarily complaints of pain with 
full range of motion.  This was indicated as flexion to 140 
degrees and extension to 0 degrees on VA examination in 
September 2001.  Thus there is not limitation of flexion to 
the degree that a compensable rating could be assigned (DC 
5260).  The Veteran also did not display limitation of 
extension (DC 5261) to a compensable degree, and there was no 
X-ray evidence of arthritis and thus DC 5003-5010 is not 
applicable.   

The evidence shows that the Veteran had no instability or 
subluxation of the left knee, thus a compensable rating under 
DC 5257 is not in order.  Neither does the evidence show 
dislocation with frequent episodes of locking or an effusion 
into the joint and thus DC 5258 does not provide a basis for 
a compensable rating.  Additionally, there is no showing of 
ankylosis (DC 5256), or removal of the semilunar cartilage 
(DC 5259).  Hence these findings provide no basis for a 
compensable evaluation under the aforementioned DC's prior to 
February 8, 2006.   

From February 8, 2006 forward, the evidence does not support 
a finding that a rating beyond 10 percent is warranted.  The 
evidence shows that there is X-ray evidence of arthritis as 
noted on VA examination February 8, 2006.  During this time 
frame, the Veteran did not display a compensable limitation 
of motion of either flexion or extension (DC's 5260, 5261), 
and there is no objective evidence of instability.  Thus 
under DC 5010, a 10 percent rating was assigned based on the 
confirmed painful motion, and the finding of arthritis 
confirmed by X-ray.  

As noted, the RO changed the diagnostic code from 
laxity/instability under Diagnostic Code 5257 to Diagnostic 
Code 5010-5260 due to arthritis.  The medical evidence shows 
that the Veteran does not have instability or laxity in the 
right knee.  Thus, the Veteran could not receive two separate 
ratings for instability and degenerative arthritis under 
VAOPGCPREC 23-97 (1997).  

The medical evidence demonstrates that the Veteran has 
degenerative arthritis of the knee.  He is shown to have full 
extension so a compensable rating is not warranted under 
Diagnostic Code 5261.  The most severe limitation of flexion 
is to 120 degrees; so a compensable rating also is not 
warranted under Diagnostic Code 5260.  As noted, however, 
even when a compensable rating is not warranted for 
limitation of motion, a 10 percent rating is assigned for 
limitation of motion due to degenerative arthritis under 
Diagnostic Code 5003-5010.  Thus, the 10 percent rating 
assigned for the right knee is proper.  

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  Diagnostic Code 
5256 does not apply, as the medical records show that the 
Veteran does not have ankylosis of the left knee.  Ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86. 
Diagnostic Code 5262 for nonunion of the tibia and fibula is 
not relevant, as this kind of impairment is not shown either.   
Diagnostic Code 5258 also does not apply, as the evidence 
does not show dislocated semilunar cartilage.  Thus, a rating 
beyond 10 percent from February 8, 2006 is not supported by 
the record.  

For the course of the appeal period, consideration has been 
given to whether a compensable rating is warranted prior to 
February 8, 2006 or whether a rating in excess 10 percent is 
warranted thereafter on the basis of functional impairment 
and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Veteran has 
complaints of pain; however he has reported that he is able 
to do all activities of daily living despite any flare-ups.  
In July 2009, it was noted that there were no flare-ups.  The 
Board has considered all of the above findings, including the 
Veteran's reports of pain, but finds that the assignment of 
the noncompensable rating prior to February 8, 2006 and the 
assignment of the 10 percent rating thereafter, contemplate 
any functional loss exhibited in the Veteran's right knee.  
As such, increased ratings are not warranted for the service-
connected right knee under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.

The Board has considered whether the assignment of a separate 
rating for a scar is warranted.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  As to the Veteran's right knee 
scar, when considering the criteria for rating scars prior to 
the revision of August 30, 2002, there is no showing that the 
scar is tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001), or poorly 
nourished, and subject to repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803, or that there is limitation of 
function of the body part. 38 C.F.R. § 4.118, Diagnostic Code 
7805.  As to the revised criteria thereafter, neither is the 
scar shown to be , in an area or areas of 144 square inches 
(929 sq. cm.) or greater (&7802) unstable (DC7803) painful on 
examination (7804) or limit function (7805). (in effect from 
August 30, 2002).  (The Board notes that the criteria for 
rating scars were further revised, effective October 23, 
2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805).  However, because the Veteran's claim was filed before 
October 28, 2008, the separate rating for a scar will only be 
considered under the rating criteria prior to that date.  See 
73 Fed. Reg. 54,708 ("This amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008")).

Defective Hearing

Service connection is in effect for bilateral hearing loss 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 with a 
noncompensable evaluation assigned.  The Veteran contends 
that he is entitled to a compensable rating 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet.  
App. 345, 349 (1992).  Evaluations of bilateral sensorineural  
hearing loss range from noncompensable (zero percent) to 100  
percent based on organic impairment of hearing acuity as  
measured by the results of speech discrimination tests  
together with the average hearing threshold levels as  
measured by pure tone audiometry tests in the frequencies  
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 38 
C.F.R. § 4.85 (2009.  To evaluate the degree of disability 
for bilateral service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85 and 
Tables VI, VIA, and VII (Diagnostic Code 6100) (2009)   
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."  Section 4.85(a) requires that an examination 
for hearing loss be conducted by a state-licensed 
audiologist, and must include both a controlled speech 
discrimination test (Maryland CNC test) and a pure tone 
audiometry test.   Examinations must be conducted without the 
use of hearing aids.  Section 4.85(c) indicates that Table 
VIA, "Numeric designation of Hearing Impairment Based Only on 
Puretone Threshold Average," will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of inconsistent speech discrimination 
scores.  

On the authorized audiological evaluation in August 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
80
80
LEFT
25
25
25
35
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

The pure tone decibel threshold average was 53.75 in the 
right ear and 37.5 in the left.  Under Table VI, 38 C.F.R. § 
4.85, these results correspond to a Level II in the right ear 
and a Level I in the left.  The applicable percentage rating 
is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

The medical evidence of record has been reviewed and there 
are no other audiometric testing reports of record during the 
appeal period.  While the Veteran was scheduled for a VA 
audiometric examination in May 2009, he failed to report.  
Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Based 
on the evidence of record, a higher rating is not warranted 
at anytime during the appeal period.  

The Board has also considered whether 38 C.F.R. § 4.86 (a) 
and (b) apply to this case.  Consideration under these 
provisions, however, is not warranted, as neither the right 
nor left ear displayed pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more, nor were pure tone thresholds 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, with each ear evaluated separately.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).



Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App.  
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms as to his right knee disorder and his 
hearing loss cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability pictures are contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder claimed as bipolar disorder, and to this extent the 
claim is granted.  

A compensable rating for a right knee disability prior to 
February 8, 2006 and a higher rating than 10 percent 
thereafter is denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  



REMAND

In the Board's December 2007, the Board instructed that the 
Veteran be examined by a psychiatrist for an opinion 
regarding the diagnosis of his disorder and the etiology of 
any psychiatric disorder found.  The Board specifically 
emphasized that the examiner be a psychiatrist.  The Veteran 
was examined in May 2009; however the examiner was clinical 
psychologist.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.
Thus the claim must be remanded to comply with the Board's 
previous mandate.  

With regard to the Veteran's increased rating claim for a 
right thumb disability, this condition is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5224.  The Board notes that 
the rating criteria for evaluating disability involving 
single or multiple digits of the hand were amended, effective 
August 26, 2002.  A note under Diagnostic Code 5224 now 
requires that a medical determination must consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Moreover, the relevant evaluation 
requirements effective since August 26, 2002, also provide 
for a new diagnostic code, which discusses the particular 
limitation of motion of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

The Veteran contends that his service-connected right thumb 
disability is more severe than currently evaluated. He was 
last examined for VA purposes in July 2009.  However, the 
findings noted in the examination report are inadequate for 
rating purposes, especially in light of the change in the 
criteria for rating the digits of the hand.  As such, an 
updated examination would be helpful in assessing the current 
manifestations of any right thumb impairments for rating 
purposes.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:


1.  Have the Veteran's file reviewed by a 
psychiatrist to offer an addendum opinion 
as to whether the Veteran has a bipolar 
disorder that reasonably had it onset in 
or relates back to service.  If the 
required specialist is not available at 
the VA facility, a fee-basis psychiatrist 
should be contacted for the necessary 
opinion.  The examiner should provide an 
opinion as to whether it is at least as 
likely than not (a 50 percent probability 
or greater) or less likely than not (less 
than 50 percent probability) that the 
Veteran's bipolar disorder relates back 
to symptoms in service, or is more likely 
of post service onset.  The examiner is 
requested to provide a detailed rationale 
with specific references to the record 
for the opinion provided.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the impairment 
the Veteran has resulting from his 
service-connected right thumb disability.  
The Veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies (specifically including range of 
motion studies indicating additionally 
any further limitations due to pain or on 
exacerbation) should be completed.  
Clinical findings should be described in 
detail.

The examiner should state the measurement 
of the gap, if any, between the Veteran's 
thumb pad and his fingers with the thumb 
attempting to oppose the fingers.  The 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disability results in favorable or 
unfavorable ankylosis, has caused any 
limitation of motion of other digits on 
the right hand, and whether the service- 
connected disability interferes with 
overall function of the hand.

3.  Then readjudicate the Veteran's 
claim, with application of all 
appropriate laws and regulations, to 
include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224 and 5228.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


